                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                        :    Crim. No. 1:16-cr-178
                                                :
                                                :
                     v.                         :
                                                :
                                                :
QUAN LEROY GROSS                                :    Judge Sylvia H. Rambo

                                 MEMORANDUM
       Before the court is a motion filed by Quan Leroy Gross to vacate, set aside,

or correct sentence pursuant to 28 U.S.C. § 2255.1 Gross seeks relief on the basis

that he was wrongfully subjected to an enhanced sentence under 18 U.S.C. § 924(e)

and that his trial counsel was ineffective for not arguing at sentencing that he was

not subject to the enhancement.

I.     Discussion

       Gross pleaded guilty on July 18, 2017 to count 1 of an indictment for being a

felon in possession of a firearm in violation of 18 U.S.C. § 922(g) and the enhanced

penalty under the Armed Career Criminal Act (“ACCA”) of 18 U.S.C. § 924(e). On

December 4, 2017, this Honorable Court sentenced Mr. Gross to 180 months to be

followed by a 3-year term of supervised release. (Doc. 81). In the instant motion,

Gross alleges that he “does not have the qualifying offenses to be deemed an armed


1
 The Federal Public Defender’s Office was appointed to represent Gross at the time he filed his
motion. However, on June 13, 2019, their office filed a motion to withdraw counsel which the
court granted.
career criminal” and that his trial counsel was ineffective for failing to make such an

argument. (Docs. 84 & 85 at 2-5). However, while Gross had prior convictions for

burglary, he also had three prior convictions for serious drug offenses which

qualified as predicates for purposes of the ACCA. (See Doc. 68, ¶¶ 30, 32 & 33.)

Since the enhanced penalty was appropriately applied, Gross’s counsel cannot be

deemed incompetent for not arguing against the enhancement. Accordingly, the

motion will be denied.



                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge


Dated: June 27, 2019
